RESOLUCIÓN
Examinada la Moción de Reconsideración, presentada hoy por el Comisionado Electoral del Partido Popular Demo-crático, el Comisionado Electoral del Partido Independen-tista Puertorriqueño y el Comisionado Electoral del Partido del Pueblo Trabajador, en conjunto, se declara “no ha lugar”.

Notifíquese inmediatamente por teléfono, por correo elec-trónico y por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-tió un voto particular de conformidad, al cual se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García. La Jueza Presidenta Oronoz Rodrí-guez, la Juez Asociada Señora Rodríguez Rodríguez, el Juez Asociado Señor Feliberti Cintrón y el Juez Asociado Señor Colón Pérez reconsiderarían la decisión emitida por este Tribunal por los fundamentos que expresaron en sus respectivas opiniones disidentes y expresiones emitidas en los casos de epígrafe. La Jueza Presidenta Oronoz Rodrí-guez, la Juez Asociada Señora Rodríguez Rodríguez y el *829Juez Asociado Señor Colón Pérez se reservan el derecho a emitir sus respectivas ponencias conforme dispone la Re-gla 5(b) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —
Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres*,
al cual se unió la Jueza Asociada Señora Pabón Chameco y el Juez Asociado Se-ñor Rivera García.
Dado que la compañera Juez Asociada Señora Rodrí-guez Rodríguez opta por emitir expresiones que podrían minar la confianza pública en este Tribunal, me veo for-zado a reaccionar para aclarar varios asuntos.
Lo primero que hay que explicar es el trámite interno que siguió este caso previo a que se certificara la Sentencia que se nos pide que reconsideremos. El 28 de octubre de 2016, el Comisionado Electoral del Partido Nuevo Progre-sista presentó ante este Foro un Recurso de Certificación Intrajurisdiccional y una Moción Urgente en Auxilio de Jurisdicción. En ese momento, conforme al trámite interno previamente acordado, ambos recursos se le asignaron a un miembro del Tribunal para que los evaluara e hiciera una recomendación al Pleno del Tribunal sobre cómo proceder. Tras analizar esa recomendación, decidimos ex-pedir los autos y emitir un remedio provisional en protec-ción del interés público. Posteriormente, la Comisionada *830Especial que designamos rindió su informe y las partes presentaron sus respectivos alegatos.
Tras analizar esos escritos, el integrante de este Foro que emitió la recomendación inicial circuló un borrador de Opinión del Tribunal. No obstante, otro miembro de este Cuerpo circuló una Opinión particular en la que propuso un resultado distinto al sugerido en el borrador de Opinión del Tribunal. Esa Opinión particular obtuvo el aval mayo-ritario, por lo que el caso le fue reasignado a su autor. Una vez se completó esa gestión, se reformuló la Opinión particular como una Sentencia del Tribunal. Los Jueces que es-taban en desacuerdo con el dictamen del Tribunal circula-ron sus respectivas opiniones disidentes y concluido ese trámite, todas las ponencias se remitieron a nuestra Secre-taría para su certificación y notificación.
Por lo tanto, no es correcta la aseveración de la Juez Asociada Señora Rodríguez Rodríguez de que “sorpresiva-mente”, y a última hora, la mayoría “cambió de parecer” y que, en vez de certificar una Opinión, certificó una Sentencia, Lo cierto es que el caso siguió el trámite interno habitual. No es extraño en este Tribunal que un Juez po-nente no obtenga el aval de la mayoría de los miembros de este Foro y el caso se tenga que reasignar a quien, desde la concurrencia o la disidencia, obtenga los votos necesarios para certificar su ponencia a nombre del Tribunal.
Sugerir que este trámite, de alguna forma, buscó benefi-ciar a un solo partido político es incorrecto y solo logra mi-nar viciosamente la confianza del Pueblo en sus instituciones. El dictamen de este Foro salvaguardó el dere-cho al voto de cientos de electores activos de todas las ideo-logías políticas, quienes solicitaron emitir su sufragio por adelantado debido a que padecían de un impedimento de movilidad. Entre esos, se encontraban electores cuyas soli-citudes de voto adelantado fueron impugnadas tanto por el Comisionado Electoral del Partido Popular Democrático como por el Comisionado Electoral del Partido Nuevo *831Progresista. Afortunadamente, gracias al dictamen de este Foro, prevaleció el derecho al voto y se fortaleció nuestro sistema democrático. Solamente en un mundo al revés se repudia garantizar el derecho al voto de los electores hábiles.
Finalmente, se argumenta en el voto particular disi-dente de hoy que el recurso de certificación del Comisio-nado Electoral del Partido Nuevo Progresista no se per-feccionó y que por eso no tenemos jurisdicción para atenderlo. Ese razonamiento parte de la premisa inco-rrecta de que el Comisionado Electoral del Partido Nuevo Progresista tenía la obligación de notificar a quienes la Comisión Estatal de Elecciones no notificó adecuada-mente a nivel administrativo.
La parte que recurre al tribunal solo tiene que notificar a quien la agencia administrativa notificó. Véase JP, Plaza Santa Isabel v. Cordero Badillo, 177 DPR 177 (2009). No podemos penalizar a las partes por los errores de las agen-cias administrativas, máxime cuando uno de los señala-mientos principales a nivel del Tribunal de Primera Instan-cia fue, precisamente, la falta de notificación. De hecho, la regla es que cuando una agencia notifica defectuosamente su dictamen, no priva de jurisdicción al tribunal para aten-der la revisión. Molini Gronau v. Corp. P.R. Dif Púb., 179 DPR 674 (2010). ¿Por qué deberíamos hacer lo contrario? ¿Porque lo alega el Comisionado Electoral del Partido Popular Democrático? Recuérdese que la Comisión Estatal de Elecciones le notificó su resolución a muchos de los electores afectados cuando el caso ya se estaba litigando ante este Tribunal. En esa etapa, dejó sin remedio adecuado a esos electores y por eso este Foro tuvo que convalidar las solici-tudes de voto adelantado cuestionadas.
Finalmente, me parece necesario expresarme respecto a la controversia que suscitó el hecho de que el Tribunal de Primera Instancia prorrogara el término que tenía el Co-misionado Electoral de Partido Nuevo Progresista para no-*832tificar a las partes. Lo cierto es que cuando el foro primario concedió esa prórroga, creó en el Comisionado Electoral del Partido Nuevo Progresista la impresión de que contaba con tiempo adicional para llevar a cabo las notificaciones re-queridas por la ley electoral. Por lo tanto, aun bajo el su-puesto de que el Tribunal de Primera Instancia no contase con justa causa para prorrogar el término en cuestión, el hecho de que lo hubiese hecho, sin lugar a dudas, creó la justa causa para que la parte notificara luego de transcu-rrido el término establecido para ello. Véase Soto Pino v. Uno Radio Group, 189 DPR 84 (2013). ¿Es que aquí no hay justa causa porque el Comisionado Electoral del Partido Popular Democrático alega que no la hay?
En conclusión, lo que importa es que todos los electores hábiles —de todas las ideologías, afiliaciones e inclinacio-nes políticas— tuvieron la oportunidad de expresarse en las urnas. Lo hicieron hace una semana. Nadie duda de la legitimidad de esos comicios. Por eso mi exhortación a la disidencia es a que se calme. Las elecciones generales ya pasaron. Los votos ya se adjudicaron. Lo que nos corres-ponde a todos ahora es contribuir a que los ciudadanos tengan sosiego y confianza en que su decisión será acatada.
— O —

Nota de la Compiladora:
El Juez Asociado Señor Martínez Torres se expresó en el término dispuesto en la Regla 5(b) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B, y emitió este voto particular de conformidad el 14 de noviembre de 2016.